UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2524



NSONSA KISALA,

                                              Plaintiff - Appellant,

          versus


NEXTEL COMMUNICATIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
97-3098-PJM)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nsonsa Kisala, Appellant Pro Se.    Ralph Michael Smith, SHAWE &
ROSENTHAL, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Nsonsa Kisala appeals the district court’s order granting the

Defendant’s motion for attorney’s fees.       We have reviewed the rec-

ord and the district court’s opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.           See Kisala v.

Nextel Communications, No. CA-97-3098-PJM (D. Md. Oct. 22, 1999).*

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




      *
       Although the district court’s order is marked as “filed” on
October 21, 1999, the district court’s records show that it was
entered on the docket sheet on October 22, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                    2